DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            MICHAEL HARDY,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-791

                               [June 8, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 04-9136 CF10A.

   Michael Hardy, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   This is an appeal from the trial court’s denial of appellant’s rule
3.800(a) motion to correct illegal sentence. Appellant has filed two rule
3.800(a) motions, one in July 2009 and one in February 2015. Although
the trial court’s order does not reflect the date of the motion, we construe
it as a ruling on the July 2009 motion. As such, we affirm without
comment. This opinion does not preclude appellant from seeking a
ruling on his February 2015 motion.

   Affirmed.

MAY, GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.